department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date tax_exempt_and_government_entities_division number release date legend org organization address address address xx date uil org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt last date for filing a petition with the tax_court febmiary 20xx dear this is a final adverse determination_letter as to your exempt status under sec_501 c of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective july 20xx you are in agreement per signed consent to proposed action on march 20xx our adverse determination was made for the following reasons inurement and or private benefit of an sec_501’s assets in any form or amount is prohibited org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose the providing of commercial services you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for a substantial non-exempt purpose providing debt negotiation and debt settlement services contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory yudgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing irs taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service exempt_organizations examinations sw 6th court stop plantation fl date taxpayer_identification_number form tax_year s ended person to contacv id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer org exhibit year period ended june 20xx and june 20xx legend org organization address director co l director company co-2 company address address city city xx date director director director director co-2 company issues does org continue to qualify for tax-exempt status under sec_501 of the internal_revenue_code as a credit_counseling_organization operated for sec_501 purposes primarily educational_purposes does org have a substantial non-exempt purpose by providing debt negotiation and debt settlement program services to the general_public facts on july 20xx org filed original articles of incorporation with the xyz secretary of state the articles of incorporation provided that its purpose was to receive and administer funds for educational and charitable purposes within the meaning of sec_501 the following individuals were listed as org’s directors director director director on may 20xx org filed amended articles of incorporation with the xyz secretary of state to change article vi sec_1 the conditions of membership in the corporation shall be as provided in the bylaws of the corporation and article xi principal_place_of_business and mailing address of corporation the principal offices address and mailing address of the corporation is address city xyz on august 20xx org org filed a form_1023 application_for recognition of exemption with the internal_revenue_service in its form_1023 application org provides the following in part ii activities and operational information a organization formed to promote and educate consumers debtors and general_public with respect to financial obligations and potential problems which may occur from use of credit card financing and other debt primary activity shall consist of a debt assistance service which is designed form 886-arev department of the treasury - internal_revenue_service page -1- form 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended june 20x x and june 20xx legend org organization address director co-1 director company co-2 compan y co-2 company address address city city xx date director director director director to alleviate enormous interest rates and or financing costs charged by some creditors to consumers this activity will allow the organization to assist such consumers with their financial obligations at the same time these consumers engage the above- described services educational information will be supplied so that the consumer may be educated of how to avoid specific financial pitfalls secondary activity shall consist of quarterly newsletter designed to increase general_public awareness of credit card debt b activity will be initiated on or around august 20xx c activity will be conducted at corporate offices primarily by and through the corporate president and trained professionals including attorneys public accountants and experienced client service support personnel that are specifically trained in the field of debt consolidation the form_1023 also provides the following regarding org’s sources of income - of the organization’s primary source of financial support shall consist of contributions from business organizations which deal with consumers who engage the filing organization’s services the remaining sources of financial support shall consist of private contributions the organization shall solicit contributions from those same business organizations which deal with consumers who engage the organization’s services additionally through limited direct contacts the organization shall solicit various business organizations for financial assistance when org submitted its form_1023 application the following individuals were listed as its officers and directors position president director treasurer director clerk director name director director director address address city xyz address city xyz in a determination_letter dated march 20xx org was recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code form 886-arev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx and june 20xx org legend org organization address director co-1 director company co-2 compan y co-2 compan pany address address city city xx date director director director director during the examination for the periods ending june 20xx and june 20xx the taxpayer has described its primary exempt_purpose on its form_990 part ii statement of program accomplishments as follows june 20xx primary exempt_purpose debt counseling expenses exempt_purpose achievements a program service contribution june 20xx primary exempt_purpose credit counseling exempt_purpose achievements a for fiscal_year 20xx org assisted more financially responsible with regards to the proper use of their credit expenses as eae clients in learning how to be program service dollar_figure org’s initial form_990 for the period ending june 20xx reported the following total revenue total expenses dollar_figure net assets dollar_figure the subsequent year a final form_990 was filed reporting the following total revenue dollar_figure total expenses dollar_figure and net assets dollar_figure from reviewing org’s activities and analyzing their financial history it clearly indicates that org is in the business of providing debt negotiation and debt settlement services in meeting minutes dated september 20xx the president ceo of org discussed suitable business activities such as debt management debt negotiation and debt settlement for the corporation also in august 20xx meeting minutes the president ceo of org stated with changes in the industry and that comparable programs are now conducted in for-profit organizations org is looking in various new ideas opportunities and programs see exhibit the activities of org consist of providing three programs debt negotiation advance debt negotiation and the jump start program to clients who are looking to eliminate or reduce debt by providing the following services e providing debt negotiation debt settlement program sec_1 actas power_of_attorney to clients creditors to negotiate settlement agreement form 886-arev department of the treasury - internal_revenue_service page -3- eee 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended june 20xx and june 20xx legend org organization address director co-1 director company co-2 g address address city city xx date director director director director company co-2 company collect monthly payments and hold clients’ funds in trust until enough is accumulated to settle outstanding debt e providing jumpstart debt management program designed for clients experiencing temporary hardship situation sec_1 payments to creditors are based on regular debt management guidelines and then o u cut by payments to creditors increase by each month for six months clients will be transferred to regular debt management program once months completed for the co-1 and the co-2 org collects a fee in an amount equal to of the difference between the creditor’s claim and the amount which the creditor agrees to accept in full settlement of the claim this is reported on the form_990 as settlement fee revenue org also collects an amount equal to of the amount of the creditor’s claim for any settlement that calls for installments fees are collected when each installment is made the clients also pays a service fee of dollar_figure per month for postage and handling local and long distance telephone calls photocopies facsimile charges bank fees data processing and account servicing internal audit review and other expenses org charges clients enrolled in its jump start program dollar_figure per month for financial consulting and education services the client is charged an additional dollar_figure for management processing charge these payments are reported as client contributions on the form_990 during the years ended june 20xx and june 20xx org’s income was generated from program service revenue of which settlement fees and client contributions are the primary sources of support as evidenced in the table below all of the organization’s sources of income with the exception of fair share contributions were generated from fees charged to clients for debt negotiation debt settlement and debt management services org’s website and brochure promote the advantages of entering into a debt negotiation or debt settlement program the following are sample captions from the brochure and website e e e eliminate your current debt up to creditors and collection agencies direct all communications to us reduce creditor harassment form 886-a crev department of the treasury - internal_revenue_service page -4- 886a eo name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx and june 20xx org legend org organization address director director co-1 company co-2 address address city city xx date director director director director company co-2 company e e e eliminate debt as quickly as possible negotiate fair and ethical settlement of your debts ‘debt settlements performed by professional credit counselors sources of income_tax year ended june 20xx dollar_figure dollar_figure settlement fee revenue dollar_figure dollar_figure contribution from client dollar_figure dollar_figure cancellation fee revenue sources of income_tax year ended june 20xx settlement fee revenue contribution from client cancellation fee revenue processing fee uncollected broker dollar_figure dollar_figure inv inv dollar_figure dollar_figure misc fee revenue misc fee revenue dollar_figure dollar_figure broker processing fee revenue broker processing fee revenue educational materials fee revenue dollar_figure dollar_figure educational materials fee revenue revenue from nsf reimb by client dollar_figure dollar_figure revenue from nsf reimb by client fair share contribution processing fee transfer fee revenue total revenue dollar_figure dollar_figure fair share contribution dollar_figure dollar_figure creditor refund revenue dollar_figure dollar_figure transfer fee revenue dollar_figure dollar_figure processing fee uncollected broker total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during the years under examination org entered into a number of independent_contractor agreements with for-profit entities who provided client referrals for org’s debt negotiation and debt settlement programs the independent contractors acted as enrollment agents who solicited potential clients for org and in return the contractors received a pre-determined percentage of monthly commissions and a percentage of the settlement fee when the client settles their debt with creditors see exhibit for a sample of contracts in addition to a summary of services provided by the independent contractors and fee structure in addition to the compensation paid to the independent contractors as a part of the agreement some of the contracts also included an addendum for these contractors to collect an initial fee from the client in the debtor payment section of the agreement it states the parties agree that the debtor may pay an initial fee to the contractor equal to a sum of one month’s payment under a debt negotiation plan or dollar_figure whichever is greater the parties also agree that the debtor form 886-arev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx and june 20xx org legend org organization address director co-1 director company co-2 address address city city xx date director director director director company co-2 company may pay an initial fee to the contractor in the amount of dollar_figure under a debt settlement plan as evidenced in exhibit payments to these independent contractors made up a significant amount of its overall expenses see table below tax_year regular and residual commissions total expenses percentage of june 20xx dollar_figure june 20xx dollar_figure dollar_figure dollar_figure commissions to total expenses commission payments are org’s largest expense excluding leased labor and wage expenses org utilized these independent contractors as referral sources to promote and advertise org’s debt negotiation and debt settlement programs on december 20xx org sold its client database to co-3 a related for-profit entity co-3 is owned by the president of org’s wife prior to the sale of the database co-3 solicited and procured clients for org through an independent_contractor agreement the terms of the sale include the client lists database and other intellectual_property the total purchase_price is dollar_figure co-3 is to pay of the income generated collected and cleared during the month to be payable every 15th of the following month payments commenced on january 20xx and will cease when either the total dollar_figure balance is paid in full or no income is generated from the database as of august 20xx co-3 has paid org dollar_figure toward the dollar_figure note see exhibit for complete sales agreement currently org has no activities but has not dissolved its corporate status or terminated its tax exempt status law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the code provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph form 886-a crev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx and june 20xx org legend org organization address director co-1 director company co-2 company co-2 company address address city city xx date director director director director a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community form 886-a rev department of the treasury - internal_revenue_service page -7- foe 886a name of taxpayer explanation of items department of the ‘l'reasury - internal_revenue_service schedule no or exhibit year period ended june 20x x and june 20xx org legend org organization address director co-1 director company co-2 address address city city xx date director director director director company co-2 company sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free o f charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor's time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20x x and june 20xx org legend org organization address director director co-1 company co-2 address address city city xx date director director director director company co-2 company government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions finally the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship in easter house v u s ct_cl aff'd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees government’s position form 886-a ev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items june 20xx org exhibit year period ended june 20x x and legend org organization address director co-1 director company co-2 company co-2 company address address city city xx date director director director director based on the examination conducted it has been concluded that org does not continue to qualify for tax-exempt status as an organization described in sec_501 of the code org does not operate exclusively for sec_501 purposes rather it has a substantial non- exempt_purpose org primary activity consists of providing debt negotiation and debt settlement services and such services are in furtherance of a substantial non-exempt purpose it is evident that org’s stated activities on its application_for exemption have materially changed since inception and the service was never notified org’s form_1023 stated that the organization was formed to promote and educate consumers debtors and general_public with respect to financial obligations and potential problems which may occur from use of credit card financing and other debt during the examination the service found the organization’s purpose is to act as the servicing agent for debt negotiation and debt settlement programs the president ceo of the organization has clearly indicated that the purpose of the organization was to conduct debt negotiation and debt settlement services he stated such in meeting minutes dated september 20xx when he discussed suitable business activities such as debt management debt negotiation and debt settlement for the corporation in subsequent meeting minutes dated august 20xx he further expressed that with changes in the industry and comparable programs being conducted in for-profit organizations org was looking into various new ideas opportunities and programs org is similar to the organization in american institute for economic research that the court concluded had a significant non-exempt commercial purpose in that case the organization sold periodicals and provided services to individuals relating to the purchase of securities org is providing services to individuals relating to the settlement of their debts like the organization in american institute for economic research org is providing services to individuals for a fee the manner in which org operates is indicative of a business rather than an organization described in sec_501 of the code because it does not provide any educational_services in easter house the court decided that the organization conducted adoption services for a business_purpose rather than a charitable purpose in reaching its decision the court considered the manner in which the organization was operated the following factors were established e e e the organization competed with other commercial organizations fees were the only source of revenue the organization accumulated very substantial profits because of its fee structure form 886-a rev department of the treasury - internal_revenue_service page -10- feysen 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items org exhibit year period ended june 20x x and june 20xx legend org organization address director co-1 director company co-2 address address city city xx date director director director director company co-2 company e e the accumulated capital was substantially greater than amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions org is not like the organization in consumer credit counseling service of alabama inc the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling agencies in that case the agencies e e e e e provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit provided counseling on budgeting and the appropriate use of consumer credit to debt- distressed individuals and families did not limit these services to low-income individuals and families but they did provide such services free of charge asan adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor’s time was applied to the debt management plan as opposed to education and received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees during the examination years org did not provide any documentation that showed that it conducted any educational or charitable activities furthermore org did not establish that it conducted any credit_counseling_services whereas the organization in consumer credit counseling service of alabama inc offered debt management programs as an adjunct to its counseling function org offers debt negotiation and debt settlement programs as a primary activity form 886-a rev department of the treasury - internal_revenue_service page -11- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service june 20xx org schedule no or exhibit year period ended june 20x x and legend org organization address director co-1 director company co-2 address address city city xx date director director director director company co-2 company additionally org did not receive any support from government grants or the general_public it relies on support almost exclusively from the revenues derived from providing debt negotiation and debt settlement services as provided in better business bureau of washington d c inc the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes org debt settlement and debt negotiation services are substantial and commercial in nature and as such the services defeat its claim to be and organization described in sec_501 of the code the taxpayer has not provided the agent with their position at this time taxpayer’s position conclusion it is the conclusion of the service that org does not qualify for tax exempt status as a credit_counseling_organization described in sec_501 of the code org’s primary activities are not in furtherance of sec_501 purposes it has a substantial non-exempt purpose - providing debt negotiation and debt settlement services it is recommended that org’s tax exempt status be revoked effective july 20xx form 886-a rev department of the treasury - internal_revenue_service page -12-
